Judgment of conviction unanimously affirmed. We note that immediately following the jury’s verdict defendant’s chief trial counsel stated on behalf of himself and his four cocounsel as follows: “Your Honor, I want to state that five lawyers, the four assigned lawyers, including myself swear as officers of this court that this defendant was not guilty.” Again, upon the sentencing, chief counsel made avowal of the personal belief of cocounsel and himself in the defendant’s innocence. Canon 15 of the Canons of Professional Ethics reads in part: “It is improper for a lawyer to assert in argument his personal belief in his client’s innocence or in the justice of his cause.” While we have no reason to impugn counsel’s sincerity in making such assertions, these statements were clearly improper in the circumstances. We make our views known to discourage future breaches of Canon 15. Concur — Botein, P. J., Breitel, McNally and Stevens, JJ.